Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
The following is a Final Office Action in response to Applicant’s amendment received 12/28/2021.
In accordance with Applicant’s amendment, claim 1 is amended and claims 1-6 and 8-11 are currently pending.

Response to Amendment
Applicant’s amendment necessitated the new ground(s) of rejection set forth in this Office Action.

Response to Arguments
Applicant's arguments with respect to §103(a) rejection of claims 1-6 and 8-11 (Remarks at pgs. 7-9) have been considered, but are primarily raised in support of the amendment to independent claim 1 and are therefore believed to be addressed via the updated §103(a) rejection set forth below, which incorporates a new reference, Laage et al. (US 2002/0138445), to teach the new limitation of claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U.S. Patent No. 10,223,708 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App. dated 12/28/2021
Claims of US Pat. No. 10,223,708
1
1
2
1
3
2
4
3
5
4
6
5
8
6
9
7
10
8
11
9


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 10,223,708 that are patentably indistinct, though not identical.  One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103(a) as unpatentable over Krajicek et al. (US 2009/0006212, hereinafter “Krajicek”) in view of Hofer et al. (US 2012/0041808, hereinafter “Hofer”) in view of Bushold et al. (US 2004/0230481, hereinafter “Bushold”) in view of Laage et al. (US 2002/0138445, hereinafter “Laage”).

Claim 1:  Krajicek teaches a system comprising:
a mobile rewards control center comprising a mobile rewards center processor (Fig. 2 and paragraphs 15, 16, 20 and 36:  e.g., invention provides for a system for operating rewards program through a financial institution...may include...customers' accounts...processor coupled to memory unit; processor may further include circuitry that applies a reward credit) having a first set of non-transitory computer readable medium-stored instructions which, when executed by the mobile rewards control center processor (paragraph 17:  invention provides for a computer program product containing program instructions for execution on a computer system in communication with a financial institution, which when executed by the computer system, causes the computer to perform any of the methods described above), causes the mobile rewards control center processor to transform a reward into redeemable currency (Figs. 1-4 and paragraphs 15, 54, 57, and 120:  e.g., processor may further include circuitry that creates a virtual account for tracking on an individual account basis the reward credits associated with each account associated with the rewards program; circuitry for instructing the financial institution to assign a reward credit [i.e., redeemable currency] to the account if the account qualifies for an award credit; Rewards can be "Virtual Grant," "Virtual Cash," "Points" or any other such rewards that can either be redeemed for purchases or reimbursed after a purchase has been made [wherein rewards are transformed into redeemable currency upon redeeming the rewards for purchases]; See also, paragraph 43:  By way of non-limiting example, consider a reward amount offered by an enrolled merchant of twenty percent (20%) of total customer purchases. A customer enrolled in the automated reward program makes a one hundred dollar ($100) purchase at the merchant with the payment device issued by the financial institution. The 20% reward on the $100 purchase accrues twenty dollars ($20) to the customer. This occurs by the transaction module identifying the customer, merchant, and dollar amounts from the purchase information received by the financial institution through customary daily transaction processing. This may require the transaction model to access the database of the financial institution and/or an electronic funds transfer (EFT) provider coupled to the financial institution. The transaction module identifies the merchant as providing a reward program, identifies the customer as enrolled in the merchant's reward program, identifies the terms of the reward program, and applies the terms to the customer's purchase, thus in this case assigning $20 as credit to the customer that can be applied towards future purchases at the merchant [wherein the preceding scenario exemplifies a currency exchange whereby rewards are transformed into $20 in redeemable currency]);
a…account card …wherein the …account card comprises an account number (paragraph 65:  reward account is set up by inputting specific customer-specific data, including the account number and the type of account. A reward account may be any account, prepaid card, credit card, or any other account device which can identify the customer and/or the reward recipient and be used to make purchases).
Krajicek does not explicitly teach:
a mobile rewards redemption application, wherein the mobile rewards redemption application is installed on a mobile device of a user;
a prepaid card management system comprising a prepaid card management system processor having a second set of non-transitory computer readable medium-stored executable instructions which, when executed by the prepaid card management system processor, causes the prepaid card management system processor to establish a new ghost account for the user, associate the new ghost account with an existing currency account of the user, deliver a ghost account card comprising a zero balance to the user’s mobile device, and issue redeemable currency to the ghost account card upon receipt of a user transaction request, wherein the ghost account card comprises an account number of the ghost account, wherein the ghost account is hidden and inaccessible by the user, and wherein the account number is unknown by the user.
Hofer teaches:
a mobile rewards redemption application, wherein the mobile rewards redemption application is installed on a mobile device of a user (Abstract, paragraphs 17, 19, 30, 47, 49, 54, 55, 73, 74, and Figs. 2-8:  describing an application installed on a user’s mobile device that provides functionality for redeeming loyalty reward points; e.g., software module operating on the mobile communications device, which facilitates account log-in, entry of an item purchase amount and user selection of a loyalty program from which non-monetary currency can be redeemed; FIG. 4 is an illustration of an embodiment of the present invention illustrating a graphical user interface on mobile device on a mobile application platform for the system at which a user selects a preferred loyalty program account, from a plurality of user loyalty program accounts, from which to redeem non-monetary currency to purchase a retail item; On a mobile communications device 110, such as a PDA 110A, mobile phone 110B or smart phone 110C, the user 105 accesses a currency module interface operating on the mobile communications device operating system);
a prepaid card management system comprising a prepaid card management system processor (paragraphs 61, 62, 73-75, and Figs. 1, 8B, and  9A/B:  wherein Hofer's currency server 120 includes a processor that functions as a prepaid card management system processor because one of the functions it performs is to convert loyalty/reward points into prepaid credit/debit cards, such as by creating the prepaid Electronic MasterCard shown in Figs. 9A/B) having a second set of non-transitory computer readable medium-stored executable instructions which, when executed by the prepaid card management system processor (paragraph 82:  embodiments of the present invention have been described as being associated with data stored in memory and other storage mediums, one skilled in the art will appreciate that these aspects can also be stored on or read from other types of computer-readable media, such as secondary storage devices, like hard disks, floppy disks, or a CD-ROM, or other forms of RAM or ROM), causes the prepaid card management system processor to establish a new … account for the user, deliver a … account card comprising a zero balance to the user’s mobile device, and issue redeemable currency deliver a ghost account card comprising a zero balance to the user’s mobile device, and issue redeemable currency to the … account card upon receipt of a user transaction request (paragraphs 12, 30, 33, 46, 55, 63, and 73-76, and Figs. 1-10:  describing a system that includes at least one processing unit [e.g., processing unit of Currency Server 120] that establishes a new account number and card because it implements functions that provide a means for converting a user’s non-monetary reward currency into monetary currency such as by using, e.g., the POINTSPAY.TM. system or the PAYPOINT.TM. system via software installed on a user's mobile device and managed through interactions between the user’s mobile device, the currency server, payment provider, and program participants, such as by creating the prepaid Electronic MasterCard shown in Figs. 9A/B, and which is shown in Figs. 8A/B as being used for creating redeemable currency using the Electronic MasterCard pursuant to a user transaction request, such as the request noted in paragraph 73, “Exemplary graphical user interface 840 also shows a field in which the user can enter a password. in order to proceed with the transaction and redeem the points for a credit”; wherein example, Fig. 3 displays a graphical interface of a mobile device depicting an instance of Paypoint that has been delivered to the mobile device from the currency server, and wherein Figs. 8A-9A depict a software interface that has been downloaded to the user’s mobile device, which represents the delivery of an account card with a zero initial balance that does not include a non-zero balance until/unless the user enters an amount [See “Enter Amount” form field in Fig. 8A] and confirms this amount by again entering the PointsPay password [See Fig. 8B]; wherein the account card shown in graphical user interface 905 includes a display of a credit card 912 with an account number and a monetary amount resulting from the loyalty points that were redeemed [i.e., the account card receives the redeemable currency]; image of the card 950 is displayed on the mobile communication device and the card contains identifying information including an account number, a name and an amount of monetary currency redeemed for loyalty points).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Krajicek with Hofer’s mobile rewards redemption application and prepaid card management features, as claimed, in order to improve Krajicek’s rewards program scheme by providing users with the benefit of added flexibility and control of their rewards by allowing for consolidation of rewards from multiple rewards accounts, and by providing added convenience to a user by enabling the user to convert rewards to a conventional and widely accepted financial instrument (i.e., a prepaid credit/debit card), thus enabling the user to redeem the rewards anywhere credit cards are accepted; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (because a rewards management system that is linked with users' prepaid card management accounts would have been deemed an obvious result of the claimed combination of prior art elements).

Krajicek and Hofer do not explicitly teach:
that the account and account card for the user are a ghost account for the user and a ghost account card;
associate the new ghost account with an existing currency account of the user; and
an account number of the ghost account, wherein the ghost account is hidden and inaccessible by the user, wherein the account number is unknown by the user.

Bushold teaches:
a ghost account for the user and a ghost account card (paragraphs 26, 30, 33-34, 37, and Fig. 1: teaching a “shadow credit card” that functions as a ghost account and ghost account card - e.g., interface 112 may use a credit card which in the system 100 is referred to as a shadow credit card 118 because the credit card is hidden or "shadowed" from the participant so that the participant is not aware that the transaction is actually being transacted using the shadow credit card or other program account [Examiner’s Note:  The “shadow credit card” is a ghost account card, and as a logical corollary, the “account” of the “ghost account card” is necessarily “a ghost account,” i.e., but for a “ghost account,” there could not be a corresponding shadow or ghost account card, and therefore the “ghost account” and “ghost account card” are separate though inextricably linked because they must coexist as a matter of necessity and in view of common sense understanding of the manner in which bankcards/credit cards function]; program account for use in currency transactions such as the shadow credit card); and
an account number of the ghost account, wherein the ghost account is hidden and inaccessible by the user, wherein the account number is unknown by the user, and wherein the ghost account (card) receives the redeemable currency (paragraphs 25-26, 28, 30, 33-34, 37, and Figs. 1-2:  teaching a “shadow credit card” that operates as a ghost card/account such that the account/number are hidden and unknown by the participant, which receives redeemable currency to facilitate a purchase with the participant’s loyalty points – e.g., interface 112 may use a credit card which in the system 100 is referred to as a shadow credit card 118 because the credit card [and, as an obvious corollary, its account number] is hidden or "shadowed" from the participant so that the participant is not aware that the transaction is actually being transacted using the shadow credit card or other program account; purchase request 212 based on points is converted to a corresponding purchase request 216 based on the shadow credit card; The GUI 204 converts the received purchase request 212 into a corresponding purchase request 216 based on the shadow credit card 218. In order to accomplish this conversion, the GUI 204 communicates with the loyalty program 210 to determine the points that are available in the participant's point account 214. The purchase request 212 based on points is converted to a corresponding purchase request 216 based on the shadow credit card or other program account if the participant's point account 214 has sufficient points to cover the purchase requested by the participant).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Krajicek/Hofer with a feature for utilizing a ghost account/card wherein the ghost account is hidden and inaccessible by the user and the account number is unknown by the user when receiving the redeemable currency, as taught by Bushold, because the references are analogously directed toward electronic processing of consumer transactions, and because using a hidden/shadow/ghost credit account to facilitate loyalty reward redemption by a user would improve Hofer's points-to-card scheme by providing additional flexibility to a user in redeeming loyalty currency by enabling the user to redeem loyalty points presumably anywhere credit cards are accepted, though without the burden to a user of physically possessing and/or managing a credit card account or even having knowledge of the card or account number; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Krajicek, Hofer, and Bushold do not explicitly teach:
associate the new ghost account with an existing currency account of the user.

Laage teaches:
associate the new ghost account with an existing currency account of the user (paragraphs 66-67 and claim 8:  ghost account referred to above is a surrogate account generated by a financial institution that is directly associated with an existing credit or debit card account [of a user];  A ghost account may be correlated to a pseudonym chosen by the card account owner. The ghost account will also carry the same expiration date as the existing card account).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Krajicek/Hofer/Bushold with a feature for associating the new ghost account with a currency account of a user, as taught by Laage, because the references are analogously directed toward electronic processing of consumer transactions, and because modifying Bushold’s ghost account such that it is associated with an existing currency account of a user, as taught by Laage, would provide the benefit of tying the ghost account to a particular user in pertinent information, such as a user’s identity and account expiration data, and would also serve the motivation in the art to address security and privacy concerns of payment instrument owners (Laage at paragraph 17); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  Krajicek further teaches wherein the prepaid card management system is in communication with a plurality of point of sale terminals (paragraph 115:  use current POS technology and networks to operate the reward program…reward account holder can be a …prepaid card holder [wherein one skilled in the art would reasonably understand that Krajicek's use of POS terminals and prepaid cards necessitates involvement of communication between a plurality of different participating merchants’ POS terminals and the prepaid card management system).

Claim 3:  Krajicek, in view of Hofer/Bushold/Laage, teaches the limitations of claim 1 as set forth above.  Krajicek does not explicitly teach the limitation of claim 3.
However, Hofer further teaches wherein the prepaid card management system is an electronic wallet management system which manages a plurality of prepaid cards associated with a plurality of users having electronic wallet accounts on such system (Figs. 1, 3, 6, 7, 8A/B, and 9A/B and paragraphs 54 and 73-74:  wherein Hofer’s functionality for managing a plurality of different loyalty/reward accounts for users [e.g., Fig. 6] operates as an electronic wallet, and wherein the functionality for converting the users’ rewards/points into prepaid cards [e.g., Fig. 9A] is understood by one skilled in the art as being facilitated by an electronic wallet management system that manages a plurality of prepaid cards associated with the respective users' electronic wallets).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate, in the combination of Krajicek/Hofer/Bushold/Laage, Hofer’s electronic wallet management system for managing prepaid cards associated with users' electronic wallets, as claimed, in order to provide the benefit to users of a convenient means to view, manage, and redeem their accrued rewards, which would have been a compatible and beneficial extension of Krajicek’s existing system in view of Krajicek's suggestion of using mobile electronic devices to receive reward program information and make payments with rewards using a mobile device (Krajicek at paragraphs 44, 55, 65, and 66:  e.g., "customer may pay a merchant...using a variety of methods so long as the payment is associated with the customer's reward account...payment by debit card...prepaid card....mobile device); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:  Each of Krajicek and Hofer further teaches wherein a user’s reward account is connected with at least one of the plurality of the user’s the electronic wallet accounts associated with a same user (Krajicek at paragraph 66; Hofer at Figs. 4, 6, 7, and 8A/B); said system is configured to credit the user’s rewards account with points and configured to convert such points into an amount applied to an electronic wallet account (Krajicek at paragraphs 7, 66, and 120; Hofer at Figs. 4, 6, 7, and 8A/B).

Claim 5:  Krajicek further teaches wherein the system is configured to credit the user’s reward account in response to a purchase by the user at a point of sale terminal in communication with the system (Figs. 4c/d and paragraphs 6, 7, 9, 68, 71, and 115:  e.g., use current POS technology and networks to operate the reward program. The financial institution also can establish its own rewards program to offer its customers reward credits to purchase goods or services).

Claim 6:  Krajicek further teaches wherein the system is configured to credit the user’s reward accounts in response to a purchase by the user (Figs. 4c/d and paragraphs 6, 7, 9, 68, 71, and 115:  teaching crediting of a user's reward/loyalty account in response to a purchase) wherein purchase information is received by the system via the user’s mobile device (paragraph 66:  teaching the receipt of purchase information from the user's mobile device).

Claim 8:  Krajicek does not explicitly teach wherein the system is in communication with the user through the mobile rewards redemption application (Examiner’s Note:  Krajicek strongly suggests this limitation in at least paragraph 55:  customer may enroll in the reward program…by a mobile device [which at least suggests reliance on a software application to facilitate reward redemption via a user's mobile device]).
Hofer more specifically teaches wherein the system is in communication with the user through the mobile rewards redemption application (at least paragraphs 5, 19, 27-32, 54, and Figs. 1-10:  e.g., system is wirelessly accessed by the mobile communication device to facilitate the conversion of non-monetary reward currency, accumulated in a reward program; On a mobile communications device 110, such as a PDA 110A, mobile phone 110B or smart phone 110C, the user 105 accesses a currency module interface operating on the mobile communications device operating system…facilitates a direct connection to the currency server 120, which functions as a central server for the reward currency system illustrated in FIG. 1, which is also referred to herein as the POINTSPAY.TM. system or the PAYPOINT.TM. system. On the mobile communications device, the user selects an icon associated with the currency module in order to initiate the method 200 and is presented with an opportunity to enter the currency module operating on the mobile communications device).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate, in the combination of Krajicek/Hofer/Bushold/Laage, a feature wherein the system is in communication with the user through the mobile rewards redemption application residing on the user's mobile device, as taught be Hofer, because Krajicek strongly suggests this feature (Krajicek at paragraph 55:  which suggests reliance on a software application to facilitate reward redemption via a user's mobile device), and because one skilled in the art would have appreciated the importance and perhaps necessity of a resident application on the mobile device to facilitate a reward redemption transaction as between a mobile device and a remote computing device; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Krajicek, in view of Hofer/Bushold/Laage, teaches the limitations of claim 4 as set forth above.  Krajicek does not explicitly teach the limitation of claim 9.
However, Hofer further teaches wherein the mobile rewards control center is configured tointerface through an electronic gateway with one or more award program platforms to which the user is a member (paragraphs 12, 29-31, 53, 54, and Figs. 1-4:  currency module presents on the mobile communications device loyalty programs associated with the currency account; currency server...can communicate with a payment service provider and the loyalty program server).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate, in the combination of Krajicek/Hofer/Bushold/Laage, Hofer’s functionality for providing an electronic gateway between a mobile rewards control center and award program platforms to which a user is a member, as claimed, in order to provide the benefit to users of accessing and managing a plurality of different award/reward programs using one interface, which would be appreciated by users as being a more simple, convenient, and organized than managing the plurality of rewards programs separately; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10:  Krajicek, in view of Hofer/Bushold/Laage, teaches the limitations of claim 9 as set forth above.  Krajicek does not explicitly teach the limitation of claim 10.
However, Hofer further teaches wherein the electronic wallet management system is in communication with one or more award program platforms to which the user is a member (Figs. 4, 6, 7, and 8A:  wherein Hofer’s functionality for managing a plurality of different loyalty/reward accounts for users [e.g., Fig. 6] operates as an electronic wallet, and wherein the functionality that facilitates management of users’ reward/award is obviously accomplished via communication with the respective award/reward platforms to which the user is a member).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further incorporate, in the combination of Krajicek/Hofer/Bushold/Laage, Hofer’s functionality that facilitates communication between an electronic wallet management system and award platforms to which a user is a member, as claimed, in order to provide the benefit to users of accessing/managing rewards, awards, points, or the like while providing the means to pay for purchases with the same device (i.e., operating as an electronic wallet); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11 is rejected under 35 U.S.C. 103(a) as unpatentable over Krajicek et al. (US 2009/0006212, hereinafter “Krajicek”) in view of Hofer et al. (US 2012/0041808, hereinafter “Hofer”) in view of Bushold et al. (US 2004/0230481, hereinafter “Bushold”) in view of Laage et al. (US 2002/0138445, hereinafter “Laage”), as applied to claim 1 above, and further in view of Evans et al. (US 2008/0133366, hereinafter “Evans”).

Claim 11:  Krajicek, in view of Hofer/Bushold/Laage, teaches the limitations of claim 1 as set forth above, but does not explicitly teach the limitation of claim 11.
However, Evans teaches an offer engine providing offers to the user via the mobile device in response to an action by the user (paragraph 24 and Fig. 2:  e.g., customer offer generator; user search component; generates the targeted offers...targeted to individual uses of mobile devices; See also, paragraph 28:  allows a user to search for coupons…allows a user to opt into specific geographic location services) in analogous art of a coupon distribution and redemption system.
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to combine the teachings of Krajicek/Hofer/Bushold/Laage with an offer engine for providing offers in response to an action by the person, as taught by Evans, in order to provide the benefit to a user of receiving relevant/targeted offers via the mobile communications device; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Toms et al. (US 2012/0271763): discloses delivering a conversion vehicle comprising a zero balance to a user’s electronic wallet upon authentication of an initial download (paragraphs 24-27, 31, and 32:  Once the verification is complete, the service provider server may provide a one-time PIN number (e.g., 6-digits) to the recipient. Upon entry of the appropriate PIN number, the ATM/bank may then dispense the correct amount to the recipient; members in the distribution hierarchy…may have M-wallets (e.g., a virtual pre-paid card), each of which has an initial value of $0; utilize the device 680 to convert the virtual funds to real funds).
Santhana (US 2007/0265984): discloses a method/system for conducting financial transactions using mobile devices, including a mobile wallet included in a mobile device for handling a debit/credit account within a transaction (paragraphs 6, 26, and Fig. 1:  e.g., customers store their debit and credit accounts in so-called mobile phone wallets; create a standardized mobile wallet…store credit and debit numbers from all the card associations).
Chien et al. (US 2001/0054003): discloses a system/method for using loyalty points, including a feature for converting the loyalty points to a stored value card or smart card (i.e., prepaid card) (at least paragraphs 15 and 49).
Junda (US 2003/0069857): discloses a proxy system for customer confidentiality, including an account number which is hidden and inaccessible by the user (paragraph 12:  e.g., proxy credit or debit card for making purchases…real credit or debit card account number is concealed).
Jiang et al. (US 2005/0251446):  discloses methods/systems for integration of multiple rewards programs, including a rewards currency which card members can use directly at a point of sale, either offline or online, which may facilitate a transaction as if it were a normal credit card transaction (paragraphs 6-8), and a virtual account number engine that generates a virtual account number for use by a card member in a transaction with a merchant (paragraph 12).
Davis et al. (US 2009/0132415): discloses a mobile device credit account for facilitating credit transactions, credit transfers, currency conversions, etc. via a mobile communication device (paragraph 6), and which can be used to help take advantage of benefits of associating a [reward/loyalty account] with the mobile communication device in order to better organize and manage benefits (paragraph 51).
Pourfallah et al. (US 2012/0253852): discloses a restricted-use account payment scheme, including an electronic mobile wallet that includes functionality managing virtual prepaid cards (See, e.g., paragraphs 220, 264, and 274).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/12/2022